Case: 09-20450 Document: 00511274642 Page: 1 Date Filed: 10/26/2010




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                           October 26, 2010
                                      No. 09-20450
                                   Conference Calendar                       Lyle W. Cayce
                                                                                  Clerk

UNITED STATES OF AMERICA,

                                                   Plaintiff-Appellee

v.

SEVERIANO MENDEZ-FLORES,

                                                   Defendant-Appellant


                    Appeal from the United States District Court
                         for the Southern District of Texas
                              USDC No. 4:08-CR-729-1


Before SMITH, DENNIS, and CLEMENT, Circuit Judges.
PER CURIAM:*
       The Federal Public Defender appointed to represent Severiano Mendez-
Flores has moved for leave to withdraw and has filed a brief in accordance with
Anders v. California, 386 U.S. 738 (1967). Mendez-Flores has filed a response.
Our independent review of the record, counsel’s brief, and Mendez-Flores’s
response discloses no nonfrivolous issue for appeal. Accordingly, counsel’s motion
for leave to withdraw is GRANTED, counsel is excused from further
responsibilities herein, and the APPEAL IS DISMISSED. See 5 TH C IR. R. 42.2.

       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.